OPINION OF THE COURT
Per Curiam.
Judgment entered April 28, 1992 modified only to the extent of granting plaintiff interest on the punitive damage award *211from the date of the trial court’s decision (Feb. 18, 1992) and, as modified, affirmed with $10 costs to plaintiff-respondent.
The physical and emotional injuries suffered by plaintiff as a result of the sexual attack inflicted upon her by the defendant were shown to be substantial and lasting, and we are unable to say that the compensatory or punitive damage awards granted below are excessive or unsupported by the record. However, plaintiff is not entitled to interest on the punitive damage award for any period prior to the date of the trial court’s decision (see, Delulio v 320-57 Corp., 99 AD2d 253) and we modify the judgment accordingly.
Parness, J. P., Miller and McCooe, JJ., concur.